                      IN THE UNITED STATES DISTRICT COURT FOR THE
                             EASTERN DISTRICT OF VIRGINIA

                                         Alexandria Division

UNITED STATES OF AMERICA                       )
                                               )
          v.                                   )       Criminal No. 1:18-CR-410-LMB
                                               )
SEITU SULAYMAN KOKAYI,                         )
                                               )
                        Defendant.             )       Trial: April 8, 2019

                      GOVERNMENT’S MOTION IN LIMINE SEEKING
                       QUALIFICATION OF OROMO INTERPRETER

          The United States of America respectfully moves in limine under Rules 104(a) and 604 of

the Federal Rules of Evidence to qualify Mr. Mergia Y. Sonessa as an Oromo to English, and

English to Oromo, court interpreter. The government provided notice to counsel on March 25,

2019, of its intention to rely on Mr. Sonessa’s interpretation services at the trial in this matter. The

March 25 notice included Mr. Sonessa’s current resume and a description of his background and

qualifications in the interpretation of Oromo to English and English to Oromo. Mr. Sonessa is

prepared to “give an oath or affirmation to make a true translation” in this matter. FRE 604. “[A]

presumption of propriety should accompany a court interpreter in the performance of his or her

official duties.” Michel v. United States, 849 F.Supp. 2d 649, 656 (W.D.Va. March 28, 2012).

          In addition to Mr. Sonessa’s resume, the government provided the following summary of

his background and qualifications as well as anticipated role in the trial in its March 25, 2019,

notice:

          Mr. Sonessa is a registered Amharic and Oromo interpreter with the judiciary in the State

of Washington. Mr. Sonessa regularly appears in court proceedings in Seattle, Washington, and

the surrounding jurisdictions for the purpose of interpreting Amharic and Oromo to English, and
English to Amharic and Oromo. Mr. Sonessa was registered by the State of Washington as an

Amharic interpreter in December 2009. He was registered as an Oromo interpreter in September

2017. Mr. Sonessa has also worked as a contract linguist for the FBI since November, 2017.

Amharic and Oromo are two primary languages of Ethiopia. Amharic is the official language of

Ethiopia, but Oromo is the language spoken by the largest ethnic group in Ethiopia. Mr. Sonessa

was born to an Oromo family so his first language is Oromo. Mr. Sonessa began learning the

English language in grade school in Ethiopia at approximately age 8. The English language is

used extensively in the Ethiopian educational curriculum. By the time Mr. Sonessa reached high

school, most of his coursework was conducted in English. Mr. Sonessa is fluent in the English

language as well as Oromo. Mr. Sonessa’s academic background includes studies in science

disciplines in Israel, Ireland, Belgium and the United States.

       Mr. Sonessa is trained and has experience with simultaneous interpretation as well as

consecutive interpretation. We anticipate Mr. Sonessa will serve as the in-court interpreter for a

government witness (the Father of the victim in this case). Mr. Sonessa will interpret English

questions, as well as directions or comments from the Court, into Oromo, and then interpret the

Oromo responses into English.

                                                      Respectfully submitted,

                                                      G. Zachary Terwilliger
                                                      United States Attorney

                                              By:            /s/
                                                      Kellen S. Dwyer
                                                      Dennis M. Fitzpatrick
                                                      Assistant United States Attorneys
                                                      Joseph Attias
                                                      Special Assistant United States Attorney
                                                      Office of the United States Attorney
                                                      2100 Jamieson Avenue

                                                 2
                                                  Alexandria, VA 22314
                                                  Phone: 703-299-3700
                                                  Kellen.Dwyer@usdoj.gov

                             CERTIFICATE OF SERVICE

      I hereby certify that on March 29, 2019, I filed the foregoing with the Clerk of

Court using the CM/ECF system, which will send an electronic copy to all counsel of

record in this matter.

                                           By:                   /s/
                                                  Dennis M. Fitzpatrick
                                                  Assistant United States Attorney
                                                  Eastern District of Virginia
                                                  United States Attorney’s Office
                                                  2100 Jamieson Avenue
                                                  Alexandria, Virginia 22314
                                                  Phone: 703-299-3700




                                              3
